Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.
Information Disclosure Statement
3. 	The information disclosure statement filed 2/7/22 has been considered.
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 4, 13, 15, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortazavi et al. (US 2016/0314805 A1), cited by applicant
Re claim 1:  Mortazavi et al. a threshold detector circuit (figure 4) configured to receive a signal from an acoustic sensor element (402) and produce an output signal to wake up an acoustically controlled device (such as a mobile device), comprises:
a switch (418) having an input coupled to an output of the acoustic sensor element to receive an output signal from the acoustic sensor element (see arrangement in figure 4), a control port (input to which a signal on feedback path (422) is applied) that receives a control signal, and first and second output ports (the two output located on output side of (418) as depicted in figure 4);
a first analog-to-digital converter (406) having an input coupled to the first output port of the switch and having an output to convert the output signal from the acoustic sensor element into a first digitized output signal (see figure 4), and which operates at a first power level (paragraph [0044]);
a second analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from the acoustic sensor element into a second digitized output signal (see figure 4),, and which operates at a second higher power level, relative to the first power level(paragraph [0044]);
a threshold level detector (performed in (410)) that receives an output from the first analog-to-digital converter to produce the control signal having a first state that causes the switch feed the output signal from the acoustic sensor element to the second analog-to-digital converter when the first digitized output signal meets a threshold 
Re claim 13:  Mortazavi et al. an acoustic device (figure 4 when used with a device such as a mobile device) comprises:
an acoustic sensor element (402) configured to sense acoustic energy (audio signals) and produce an output signal; and
a threshold detector circuit (figure 4) comprising:
a switch (418) having an input coupled to the output of the acoustic sensor element to receive the output signal, a control port that receives a control signal, and first and second output ports (see arrangement in figure 4);
a first analog-to-digital converter (406) having an input coupled to the first output port of the switch and having an output to convert the output signal from the acoustic sensor element into a first digitized output signal (see figure 4), and which operates at a first power level (paragraph [0044]);
a second analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from
the acoustic sensor element into a second digitized output signal (figure 4), and which operates at a second higher power level, relative to the first power level (paragraph [0044]);
a threshold level detector (performed in (410)) that receives an output from the first analog-to-digital converter to produce the control signal having a first state that causes 
Re claims 3 and 15: note the threshold detector (410) receives the output from the second analog-to-digital converter through elements (420 and 408) 
Re claims 4 and 16: see figures 4-5 along with paragraphs [0037 and 0044] when activating and deactivating each of the analog-to-digital converters (406 and 416)
Re claim 21:  the claimed wake-on-circuit as set forth is satisfied by the circuit arrangement within DSP to perform the trigger detect mode (which as discussed in paragraph [0036] is another name given to a wake mode.
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 2, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (US 2016/0314805 A1) in view of Braithwaite et al. (US 2017/0214968 A1) cited by applicant.
Re claims 2 and 14:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.   Additionally Mortazavi et al. teaches a circuit (430) on the outputs of the analog to digital converters and a buffer (408) as set forth.  Mortazavi et al. however does not teach that the circuit (430) includes a conversion aspect to format the digitized output to an audio signal.  Braithwaite et al. teaches in a similar environment that such a conversion circuit (121) is used when it is desired to convert a signal into an audio format.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this feature of Braithwaite et al. into the arrangement of Mortazavi et al. to predictably provide a way of signal conversion into an audio format.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 6:  note Mortazavi et al. teaches that the buffer stores a time unit worth of data as claimed by the buffer (408) when storing samples that is time based. (paragraphs [0036 and 0044]) 
9. 	Claims 5, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Littrell et al. (WO 2017/151650 A1), cited by applicant.
Re claims 5, 17 and 20:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.  Mortazavi et al., however does not teach that the microphone used (402) is a MEMS piezoelectric –based microphone as set forth in claims 5 and 17.  Littrell et al. (WO 2017/151650 A1), teaches in a similar environment that MEMS piezoelectric –based microphones can be used for sound detection and provides an improved acoustic sensitivity without increasing power needs. (page 7, lines 1-14).  It would have been obvious to one or ordinary skill in the art before .
10. 	Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Kerth et al. (U.S. Patent 5,644,308).
Re claims 7 and 19:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.  Mortazavi et al., however does not teach the type of converters used in the arrangement of figure 4) to be a successive approximation register type (SAR) and a Sigma-Delta type as set forth in claims 7 and 19.  Kerth et al. teaches in column 1, lines 14-39 that each of these types of converters are known, each having specific performance characteristics and power consumptions. It would have been obvious to one of ordinary skill in the art before the filing of the .      
11. 	Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Hwang et al. (US 2013/0110521 A1), cited by applicant.
Re claim 8:  Mortazavi et al. threshold detector circuit (figure 4) configured to receive a signal from an acoustic sensor element (402) and produce an output signal to wake up an acoustically controlled device (abstract along with paragraph [0036] in which the arrangement of figure 4 is similarly used as that discussed with respect to figure 1), comprises:
a switch (418) having an input coupled to an output of the acoustic sensor element to receive an output signal from the acoustic sensor element (see arrangement in figure 4), a control port that receives a control signal (input to (418) that is obtained on line (422), and first and second output ports (outputs on (418) depicted in figure 4;
a first channel (comprised of elements (404, 406);
a second channel comprising an analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from the acoustic sensor element into a second digitized output signal, and which operates at a second higher power level, relative to the first power level (see arrangement in figure 4 along with discussion in paragraph [0044]);

Re claim 9: note Mortazavi et al. includes one or more buffers (408)
Re claim 10: see teaching in paragraph [0037] of Hwang et al. which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Re claim 11: the set of filter banks as set forth is taught in Hwang et al. by the use of filters (323), which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Re claim 12: see teaching in paragraphs [0036 and 0049] of Hwang et al. teaching as set forth calculations in frames of time which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Response to Arguments
12. 	Applicant's arguments filed 7/21/21 (directed to claims 1-17 and 19-20) have been fully considered but they are not persuasive. Concerning applicants’ previous arguments filed 7/23/21: Applicant states that Mortazavi et al. does not teach that its “determined characteristic” is a “threshold criteria, satisfaction of which specifies a presence of a specified criteria” as set forth. Examiner does not agree, clearly in Mortazavi et al. the DSP looks for a determined characteristic, i.e. a SNR and sees if the SNR meets a presence of a specified criteria, i.e. a SNR requirement imposed by the DSP for example 20 db (paragraph [0046]).  Also applicant argues that Mortazavi et al. does not teach producing a control signal with a state for causing a switch between the first and second converters as set forth.  Examiner does not agree.  Clearly paragraph [0045] states that feedback path (422) is used for the deactivation and activation of the components in the dual path arrangement of figure 4.  This path (422) control the muxes 418 and 420 to set which paths are open and which paths as set to be closed.  This control is achieved by a signal provided on line (422) by the DSP, which directly causes a switch between the converters being used based on the opening and closing states of MUX 418/420.  Changing the paths between a first configuration to a second configuration of figure 4 are performed by the DSP when a imposed SNR is reached, or as claimed a threshold activity is met. Note also Mortazavi et al. that at any given time, only one of the PGA-ADC pairs are processing audio (paragraph [0044]), therefor a switching between the pairs must occur, with this switching performed by the control signal (state) provided on line (422).  Additionally, applicant argues 2/7/22 that “At no point do the cited portions of Mortazavi describe or suggest that the levels 502/504 are threshold criteria for switching the first and second configurations”.  Examiner does not agree.  If the levels 502/504 have not been reached, no switching would take place.  These levels are threshold levels needed to perform the switching.  Although the word “threshold” might not be used in Mortazavi et al., the word “level” has been used.  The word level is deemed equivalent to the word threshold since both in the claimed invention and in Mortazavi et al., only after a value (threshold/level) has been reached is there a switching performed.  
Applicant has not provided any arguments concerning newly submitted claim 21.  The rejection of claim 21 is provided to address the newly claimed limitations of that claim.   
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/ALS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/16/22